IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 114 WM 2018
                                             :
                      Respondent             :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 JEFFREY A. KEITH,                           :
                                             :
                      Petitioner             :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Application for Extraordinary Relief

is DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid

representation is not permitted). The Prothonotary is DIRECTED to forward the filing to

counsel of record.